Citation Nr: 0306758	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-49 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of loan guaranty indebtedness in the 
amount of $18,873.95.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
from August 1978 to May 1984, with two years of prior active 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (the Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
Board remanded this case to the RO in May 1997.  

REMAND

The unique facts presented by the procedural history of this 
case necessitates a remand to the RO for consideration of an 
inferred issue which the Board believes is reasonably raised 
and inextricably intertwined with the waiver claim, as set 
forth in greater detail below.

The record in this case indicates that the veteran's VA 
claims folder was misplaced after the Board sent the file 
back to the RO for further development pursuant to the terms 
of its May 1997 remand.  The claims folder has since been re-
built, to the extent possible.  Unfortunately, however, many 
of the original records in the file could not be 
reconstructed and therefore, are presumed lost and 
unavailable.  Electronic mail print-out summaries and other 
internal VA correspondence document the extensive efforts 
undertaken by administrative personnel at the RO, the Board, 
and Records Management Center to locate the veteran's claims 
folder, but it appears that to date, all efforts to do so 
have been futile.

In February 2003, the Board contacted personnel at the RO by 
electronic mail and requested that a search for the veteran's 
VA loan guaranty file, which is a file separate and distinct 
from the claims folder, be conducted.  Unfortunately, the 
veteran's VA loan guaranty file, too, could not be found.  
Specifically, the RO advised the Board in March 2003 that the 
loan guaranty file could not be located in their active or 
retired file bank.

As a result of the foregoing, the record on appeal is 
currently devoid of any original or re-constructed records 
regarding the veteran's VA home loan application, the 
mortgage note and deed on the subject property, the notice of 
default and foreclosure, legal documents prepared in 
connection with the foreclosure on the subject property, the 
notice of loan guaranty indebtedness, the veteran's claim for 
waiver of the debt, the Committee's 1994 decision on the 
waiver claim, and the documents related to the present appeal 
(e.g., the notice of disagreement, statement of the case, and 
Form 9 substantive appeal), all of which were before the 
Board at the time of its May 1997 remand.

The only pertinent re-constructed records which are of record 
consist of the Board's May 1997 remand; a statement from the 
veteran dated in July 1997, which was evidently submitted in 
response to  a RO development letter sent to him as directed 
by the Board's May 1997 remand; computer-generated data 
print-out sheets indicating the location of the subject 
property and outstanding amount of the loan guaranty debt 
(with accrued interest); a letter from the RO dated in July 
2001 advising him of the award of disability compensation 
benefits for tinnitus, but also advising him that payment of 
the award would be withheld pending resolution of his loan 
guaranty-waiver claim; a letter from the RO dated in 
September 2001 advising the veteran of additional evidence he 
was required to submit in support of his waiver claim, as set 
forth in the Board's May 1997 remand, to which he did not 
respond; and a supplemental statement of the case furnished 
to the veteran in November 2001 which denied his waiver claim 
on the basis of his nonresponse to the September 2001 
development letter.

In light of these circumstances, the Board believes that the 
issue of termination of collection activity on the charged 
loan guaranty indebtedness under 
38 C.F.R. § 1.942 is reasonably raised, specifically under 
subsection (f), which provides that VA will terminate 
collection action for claims that cannot be substantiated by 
evidence.  The Board further believes that this matter is 
inextricably intertwined with the waiver claim as there is no 
question that further development/adjudication of the 
veteran's waiver claim would be rendered moot if VA 
terminated collection action on this debt given the lack of 
evidence to properly adjudicate the waiver claim under 38 
C.F.R. § 1.965 (2002).  The RO will therefore be directed to 
refer this newly-raised issue to the Committee for further 
development and adjudication, as set forth below in the 
indented paragraphs.

In connection with the above, the Committee is advised of 
long-standing judicial precedent involving VA's heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule in cases 
like this one where pertinent records in the veteran's file 
are presumed lost and unavailable for review.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, in the 
event that further action on this claim at the RO level 
results in the location of the veteran's loan guaranty file 
prior to a final determination on whether collection action 
should be terminated under 38 C.F.R. § 1.942, the Committee 
should take appropriate action to readjudicate the waiver 
claim with consideration of all evidence of record.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The Committee should formally 
adjudicate the intertwined issue of 
whether further collection action on the 
loan guaranty indebtedness should be 
terminated under 38 C.F.R. § 1.942 (2002) 
in light of the unavailability of the 
veteran's VA loan guaranty file.  
Supporting analysis and explanation must 
be provided.  If the determination with 
respect to the collection termination 
issue is adverse to the veteran, the RO 
should furnish him with a supplemental 
statement of the case and advise of the 
appropriate time limit within which a 
substantive appeal must be filed in order 
to perfect appellate review of this 
issue.  See 38 C.F.R. § 20.302(c) (2002).  
The supplemental statement of the case 
should include the applicable law, 
regulations and judicial precedent as 
well as a discussion of how such legal 
criteria affects the determination.

2.  If the loan guaranty file is located 
prior to the adjudication of the 
collection termination issue or, in the 
event it is not, and if collection action 
on the debt is determined to be 
enforceable under 38 C.F.R. § 1.942, the 
Committee should readjudicate the waiver 
issue and in connection therewith discuss 
all evidence received since the November 
2001 supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

